





Exhibit 10.22




                                


SANDERSON FARMS, INC.


PERFORMANCE SHARE AGREEMENT
                    
This PERFORMANCE SHARE AGREEMENT (this "Agreement"), made and entered into as of
the 1st day of November, 2016 (the "Grant Date"), by and between _____________
(the "Participant") and Sanderson Farms, Inc. (together with its subsidiaries
and affiliates, the "Company"), sets forth the terms and conditions of a
Performance Share Award issued pursuant to the Sanderson Farms, Inc. and
Affiliates Stock Incentive Plan, as amended and restated on February 17, 2011
(the "Plan") and this Agreement. Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.


1. Grant and Issuance of Performance Shares; Definition of Restricted Period.
-------------------------------------


(a) As a reward for past service and in consideration of and as an incentive to
the Participant’s performance of future services on behalf of the Company, and
for no additional consideration, the Company hereby grants to the Participant,
as of the Grant Date, the right to receive at the end of the Restricted Period
(hereinafter defined) that certain number of shares of the Company’s common
stock, par value $1.00 per share (the "Performance Shares"), determined in
accordance with Section 2 below, subject to the further terms and conditions set
forth herein and in the Plan. The right to receive Performance Shares is subject
to forfeiture as provided herein and may not be sold, exchanged, transferred,
pledged, hypothecated or otherwise disposed of by the Participant, other than by
will or by the laws of descent and distribution of the state in which the
Participant resides on the date of his death. The “Performance Period” means the
two fiscal years of the Company commencing November 1, 2016. The “Restricted
Period” means the three fiscal years of the Company commencing November 1, 2016.


(b) Except as otherwise provided in this Agreement or the Plan, the right to
receive Performance Shares shall vest and no longer be subject to forfeiture or
any transfer restrictions hereunder at the end of the Restricted Period, so long
as the Participant has remained continuously employed by the Company from the
Grant Date through such date.


(c) In the event of (i) the Participant's termination of employment with the
Company by reason of death or Disability, (ii) his termination of employment
with the Company after his attainment of eligibility for retirement (as
determined by the Board from time to time) by reason of retirement, or (iii) a
Change of Control prior to the end of the Restricted Period, the Participant
shall be entitled to receive, at the end of the Restricted Period, a pro rata
portion of the number of Performance Shares to which he otherwise would have
been entitled, determined in accordance with the ratio that the number of months
the Participant was employed with the Company during the Performance Period
bears to the total number of months in the Performance Period. If the
Participant’s employment with the Company is terminated for any other reason,
voluntarily or involuntarily, prior to the expiration of the Restricted Period,
then the right to receive Performance Shares at the end of the Restricted Period
shall immediately be forfeited.


1

--------------------------------------------------------------------------------







Exhibit 10.22






(d) If the Board determines in good faith that the Participant has engaged in
any Detrimental Activity during the period that the Participant is employed by
the Company or during the two-year period following the Participant’s voluntary
termination of employment or his termination by the Company for Cause, then as
of the date of the Board determination the Participant’s right to receive
Performance Shares shall be forfeited or, if the Performance Shares have already
been issued, the Participant shall repay to the Company the fair market value of
the Performance Shares as of their issue date.
          
2. Issuance of Performance Shares.
------------------


(a) The Participant’s Performance Share Award is a function of his “Target ROE
Award” and his “Target ROS Award,” calculated as set forth below. The
Participant’s Target ROE Award is _____ Shares. The Participant’s Target ROS
Award is ____ Shares.


(b) At the end of the Performance Period, the Board (or its permitted delegate)
will calculate the Company’s Return on Equity for each of its fiscal years
during the Performance Period and divide the sum by that number of years (the
“Average ROE”). “Return on Equity” means (i) the Company’s net after-tax income
for the fiscal year in question, divided by (ii) the average of the
shareholders’ equity as of the end of the preceding fiscal year and the
shareholders’ equity as of the end of the fiscal year in question, in each case
as shown in the Company’s audited financial statements (provided that if there
is any change in accounting standards used by the Company after the Grant Date,
Return on Equity will be calculated without regard to such change). The
Participant’s “Threshold ROE” is 9.9 percent; his “Target ROE” is 13.8 percent;
and his “Maximum ROE” is 24.8 percent. If, at the end of the Performance Period,
the Company’s Average ROE is equal to the Threshold ROE, the Participant will be
entitled to receive 50 percent of the Target ROE Award; if the Company’s Average
ROE is equal to the Target ROE, the Participant will be entitled to receive 100
percent of the Target ROE Award; and if the Company’s Average ROE is equal to or
greater than the Maximum ROE, the Participant will be entitled to receive 200
percent of the Target ROE Award. If the Company’s Average ROE is otherwise
between the Threshold ROE and the Maximum ROE, the number of Performance Shares
that the Participant is entitled to receive will be calculated using a
straight-line interpolation. If the Company’s Average ROE is less than the
Threshold ROE, the Participant will not be entitled to receive any Shares as
part of his Target ROE Award. In no event will the Participant be entitled to
receive pursuant to this Agreement more than 200 percent of the Target ROE
Award.


(c) Likewise, at the end of the Performance Period, the Board (or its permitted
delegate) will calculate the Company’s Return on Sales for each of its fiscal
years during the Performance Period and divide the sum by that number of years
(the “Average ROS”). “Return on Sales” means the Company’s net after-tax income
for the fiscal year in question divided by its net sales for such fiscal year,
in each case as shown in the Company’s audited financial statements (provided
that if there is any change in accounting standards used by the Company after
the Grant Date, Return on Sales will be calculated without regard to such
change). The Participant’s


2

--------------------------------------------------------------------------------







Exhibit 10.22




“Threshold ROS” is 3.3 percent; his “Target ROS” is 3.8 percent; and his
“Maximum ROS” is 5.7 percent. If, at the end of the Performance Period, the
Company’s Average ROS is equal to the Threshold ROS, the Participant will be
entitled to receive 50 percent of the Target ROS Award; if the Company’s Average
ROS is equal to the Target ROS, the Participant will be entitled to receive 100
percent of the Target ROS Award; and if the Company’s Average ROS is equal to or
greater than the Maximum ROS, the Participant will be entitled to receive 200
percent of the Target ROS Award. If the Company’s Average ROS is otherwise
between the Threshold ROS and the Maximum ROS, the number of Performance Shares
that the Participant is entitled to receive will be calculated using a
straight-line interpolation. If the Company’s Average ROS is less than the
Threshold ROS, the Participant will not be entitled to receive any Shares as
part of his Target ROS Award. In no event will the Participant be entitled to
receive pursuant to this Agreement more than 200 percent of the Target ROS
Award.


(d) Within 30 days of the end of the Restricted Period, certificates
representing the Performance Shares that the Participant is entitled to receive
shall be registered in the Participant’s name and be delivered to the
Participant (or an appropriate book entry shall be made), subject to Section 6
pertaining to the withholding of taxes and Section 14 pertaining to the
Securities Act of 1933, as amended (the “Securities Act”); provided, however,
that the Board may cause such legend or legends to be placed on any such
certificates as it may deem advisable under Applicable Law. Fractional shares
will be issued where necessary. Upon issuance, Performance Shares will be fully
vested and transferable, except to the extent that their transfer is restricted
by Applicable Law.


(e) If this Performance Share Award is intended to satisfy the requirements of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
then prior to the issuance of the Performance Shares, the Compensation Committee
of the Board shall certify in writing that the performance goals and any other
material terms of the Award were in fact satisfied.


3. No Rights as a Stockholder.
-----------------------


Except as otherwise provided in this Agreement or the Plan, until the issuance
of Performance Shares to him, the Participant shall have, with respect to the
Performance Shares, none of the rights of a stockholder of the Company,
including the right to vote the Performance Shares and the right to receive any
dividends or other distributions with respect thereto.


4. Adjustments.
-----------


If any change in corporate capitalization, such as a stock split, reverse stock
split, stock dividend, or any corporate transaction such as a reorganization,
reclassification, merger or consolidation or separation, including a spin-off of
the Company or sale or other disposition by the Company of all or a portion of
its assets, any other change in the Company’s corporate structure, or any
distribution to stockholders (other than a cash dividend) results in the
outstanding Shares, or any securities exchanged therefor or received in their
place, being


3

--------------------------------------------------------------------------------







Exhibit 10.22




exchanged for a different number or class of shares or other securities of the
Company, or for shares of stock or other securities of any other corporation, or
new, different or additional shares or other securities of the Company or of any
other corporation being received by the holders of outstanding Shares, then the
number of Performance Shares to which the Participant is entitled pursuant to
this Agreement shall be adjusted in the same manner as other outstanding Shares
of the Company.


5. Validity of Share Issuance.
--------------------------


The Performance Shares have been duly authorized by all necessary corporate
action of the Company and when issued will be validly issued, fully paid and
non-assessable.


6. Taxes and Withholding.
---------------------


As soon as practicable on or after the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to this Award of Performance Shares, the Participant shall
pay to the Company, or make arrangements satisfactory to the Company regarding
the payment of, or the Company may deduct or withhold from any cash or property
payable to the Participant, an amount equal to all federal, state, local and
foreign taxes that are required by Applicable Law to be withheld with respect to
such includible amount. Notwithstanding anything to the contrary contained
herein, the Participant may, if the Company consents, discharge this withholding
obligation by directing the Company to withhold Performance Shares having a Fair
Market Value on the date that the withholding obligation is incurred equal to
the amount of tax required to be withheld in connection therewith, as determined
by the Board.


7. Notices.
-------


Any notice to the Company provided for in this Agreement shall be in writing and
shall be addressed to it in care of its Secretary at its principal executive
offices, and any notice to the Participant shall be addressed to the Participant
at the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.


8. Legal Construction.
-------------------------------


Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or this Agreement under any law with respect to which the Plan or this
Agreement is intended to qualify, or would cause compensation deferred under the
Plan to be includible in a Plan participant’s gross income pursuant to Section
409A(a)(1) of the Code, as determined by the Board, such provision shall be
construed or deemed amended to conform to Applicable Law or, if it cannot be
construed or


4

--------------------------------------------------------------------------------







Exhibit 10.22




deemed amended without, in the determination of the Board, materially altering
the intent of the Plan or the Agreement, it shall be stricken and the remainder
of this Agreement shall remain in full force and effect.
Gender and Number. Where the context admits, words in any gender shall include
the other gender, words in the singular shall include the plural and words in
the plural shall include the singular.
Governing Law. To the extent not preempted by federal law, this Agreement shall
be construed in accordance with and governed by the laws of the State of
Mississippi.
9. Incorporation of Plan.
---------------------


This Agreement and the Performance Share Award made pursuant hereto are subject
to, and this Agreement hereby incorporates and makes a part hereof, all terms
and conditions of the Plan that are applicable to Agreements and Awards
generally and to Performance Share Awards in particular. The Board has the right
to interpret, construe and administer the Plan, this Agreement and the
Performance Share Award made pursuant hereto. All acts, determinations and
decisions of the Board (including its Compensation Committee) made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof and the
calculation of the Average ROE, Average ROS and the number of Performance Shares
that the Participant is entitled to receive pursuant to this Agreement, shall be
in the Board’s sole discretion and shall be conclusive, final and binding upon
all parties, including the Company, its stockholders, Participants, Eligible
Participants and their estates, beneficiaries and successors. The Participant
acknowledges that he has received a copy of the Plan.


10. No Implied Rights.
--------------------------


Neither this Agreement nor the issuance of any Performance Shares shall confer
on the Participant any right with respect to continuance of employment or other
service with the Company. Except as may otherwise be limited by a written
agreement between the Company and the Participant, and acknowledged by the
Participant, the right of the Company to terminate at will the Participant’s
employment with it at any time (whether by dismissal, discharge, retirement or
otherwise) is specifically reserved by the Company.


11. Integration.
-----------


This Agreement and the other documents referred to herein, including the Plan,
or delivered
pursuant hereto, contain the entire understanding of the parties with respect to
their subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants


5

--------------------------------------------------------------------------------







Exhibit 10.22




or undertakings with respect to the subject matter hereof other than those
expressly set forth herein and restrictions imposed by the Securities Act and
applicable state securities laws . This Agreement, including the Plan,
supersedes all prior agreements and understandings between the parties with
respect to its subject matter.


12. Counterparts.
------------


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but which together constitute one and the same
instrument.


13. Amendments.
--------------------


The Board may, at any time, without consent of or receiving further
consideration from the Participant, amend this Agreement and the Performance
Share Award made pursuant hereto in response to, or to comply with changes in,
Applicable law. To the extent not inconsistent with the terms of the Plan, the
Board may, at any time, amend this Agreement in a manner that is not unfavorable
to the Participant without the consent of the Participant. The Board may amend
this Agreement and the Performance Share Award made pursuant hereto otherwise
with the written consent of the Participant.
  
14. Securities Act.
-----------------


(a)    The issuance and delivery of the Performance Share Award to the
Participant have been registered under the Securities Act by a Registration
Statement on Form S-8 that has been filed with the Securities and Exchange
Commission ("SEC") and has become effective. The Participant acknowledges
receipt from the Company of its Prospectus dated February 17, 2011, relating to
the Performance Share Award.


(b)     If the Participant is an "affiliate" of the Company, which generally
means a director, executive officer or holder of 10% or more of its outstanding
shares, at the time certificates representing Performance Shares are delivered
to the Participant, such certificates shall bear the following legend, or other
similar legend then being generally used by the Company for certificates held by
its affiliates:


“THESE SHARES MUST NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED EXCEPT
IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL FOR THE ISSUER, IS EXEMPT FROM
REGISTRATION THROUGH COMPLIANCE WITH RULE 144 OR WITH ANOTHER EXEMPTION FROM
REGISTRATION.”


The Company shall remove such legend upon request by the Participant if, at the
time of such request, the shares are eligible for sale under SEC Rule 144(b)(1),
or any provision that has replaced it, in the opinion of the Company's counsel.


6

--------------------------------------------------------------------------------







Exhibit 10.22






15.
Arbitration.

--------------


Any controversy or claim arising out of or relating to this Performance Share
Agreement shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.


IN WITNESS WHEREOF, the Participant has executed this Agreement on his own
behalf, thereby representing that he has carefully read and understands this
Agreement and the Plan as of the day and year first written above, and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the day and year first written above.


                
SANDERSON FARMS, INC.


By: ________________________________
Name: Mike Cockrell            
Title: CFO and Treasurer


                        


PARTICIPANT
                        
____________________________________


7